Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 1 of 14 - Page ID#: 803




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                                AT PIKEVILLE


PAINTSVILLE HOSPITAL COMPANY,           Case No. 7:20-cv-00102
LLC, et al.
                                        (Removal from the Circuit Court of
      Plaintiffs,                       Johnson County, Kentucky)

      v.

AMNEAL PHARMACEUTICALS, LLC, et
al.

      Defendants.


                      PLAINTIFFS’ REPLY MEMORANDUM
               IN SUPPORT OF EMERGENCY MOTION TO REMAND
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 2 of 14 - Page ID#: 804




       Plaintiffs Paintsville Hospital Company, LLC, Jennie Stuart Medical Center, Inc., Hardin

Memorial Hospital, T.J. Samson Community Hospital, Saint Joseph Health System, Inc., Flaget

Healthcare, Inc., Hospital of Louisa, Inc., and Jackson Hospital Corporation (collectively,

“Plaintiffs”), by and through undersigned counsel, hereby submit this reply memorandum in

support of Plaintiffs’ Emergency Motion To Remand (“Remand Motion”), 7:20-cv-00102-GFVT,

Dkt. 8 (E.D. Ky. July 30, 2020). For the reasons stated below, and in the Remand Motion, the

motion should be granted.

I.     Argument

       Defendants Walmart Inc. and Wal-Mart Stores East, LP’s (collectively “Walmart”)

removal of Plaintiffs’ action was baseless. Walmart’s Opposition to Plaintiffs’ Motion to Remand

(Dkt. 13, “Walmart Opposition”) continues to show the weakness in Defendants’ arguments on

the core issue of the Remand Motion: whether federal question jurisdiction exists in this action. It

does not. As the Complaint and the Remand Motion demonstrate, this action raises exclusively

state law claims and no claim asserted by Plaintiffs arises under any federal statutes. Thus, the case

belongs in state court.

       A.      Defendants’ Federal Question Argument is Still Baseless

       As stated in the Remand Motion, the “federal question” is not novel and is not in dispute.

The issue is simple for two reasons. The Supreme Court has made clear that “[t]he mere presence

of a federal issue in a state cause of action does not automatically confer federal question

jurisdiction,” and such jurisdiction will only lie in a very “narrow” category of cases which

“necessarily rest” on a “substantial federal question.” Merrell Dow Pharmaceuticals, Inc. v.

Thompson, 478 U.S. 804, 813 (1986). Second, even if a claim may be supported by a federal law

theory which establishes federal jurisdiction (which this case does not) but also an alternative

theory which would not require resolution of “substantial federal questions,” federal jurisdiction


                                                  1
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 3 of 14 - Page ID#: 805




does not exist. Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 810 (1988) (finding

that if a claim is supported not only by a theory establishing federal subject matter jurisdiction but

also by an alternative theory which would not establish such jurisdiction, then federal subject

matter jurisdiction does not exist). See also Lee v. Kirkpatrick, Case No. 1:16-CV-00123-GNS,

2016 WL 7197478, at *5 (W.D. Ky. Dec. 9, 2016) (finding no federal jurisdiction existed when

“[t]he resolution of the issues presented in this case can be resolved solely under state tort law”

and granting motion to remand).

       Notably, even the MDL Court, where Defendants propose adjudication of this question,

has rejected the federal question jurisdiction argument, and did so swiftly in an economical two

pages of analysis contained in a six-page order. In Re: Nat’l Prescription Opiate Litig., 1:17-md-

02804, Doc. 899, at 5-6 (N.D. Ohio Aug, 23, 2018) (quoting Merrell Dow Pharm., 478 U.S. at

814) (remanding action brought by the State of Montana to a state court in Montana, and finding

that “the presence of a claimed violation of the statute as an element of a state cause of action is

insufficiently ‘substantial’ to confer federal-question jurisdiction.”). The MDL court made the

same finding in a later decision. In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No.

1987, at 3 (N.D. Ohio July, 24, 2019) (remanding actions brought by Jefferson County and

Franklin County to a state court in Missouri, finding that “[t]here are no federal causes of action,

and the claim of federal jurisdiction by the removing Defendant is very tenuous”) (emphasis

added).1




1
  Walmart contends that this ruling does not support a finding of lack of federal question
jurisdiction here. See Opposition at 7. This is clearly wrong. Walmart emphasizes the
circumstances under which the MDL court made its decision, but the circumstances are irrelevant
to the fact that the MDL court ruled on the issue of federal question jurisdiction against defendants,
and the MDL court rejected similar arguments raised by Defendants here. See MDL No. 2804,
Dkt. 1987, at 3 (N.D. Ohio July 24, 2019).


                                                  2
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 4 of 14 - Page ID#: 806




       Walmart Defendants’ goal is not to convince the Court that they were right on the

jurisdictional issue – their objective is to convince the Court that there was something mysterious

and complicated that requires more than a few steps of analysis, so that this Court kicks the case

down the road. But there is nothing here to kick down the road. As shown in the Remand Motion,

courts have unanimously and repeatedly rejected the efforts by pharmaceutical manufacturers,

distributors, and national retail pharmacies to characterize state law claims related to the opioid

crisis as presenting a “federal question,” and have remanded such actions back to state court. See

Memorandum in Support of Plaintiffs’ Emergency Motion To Remand, 7:20-cv-00102-GFVT,

Dkt. 8-1, at 3-4, 8-18 (“Plaintiffs Remand Memo”). Defendants offer the court opinions where

federal jurisdiction was found based on interpretation and application of federal law, 2 but

completely fail to rebut the overwhelming number of opioid-related cases that have rejected their

position on the same jurisdictional issues here. Defendants’ omission of any meaningful discussion

of the opioid cases which do address federal question jurisdiction underscores their position’s

weakness.

       As stated in the Remand Motion, “[g]iven Defendants’ knowledge of adverse decisions by

numerous federal courts rejecting their ‘federal question’ arguments in removal proceedings, the

only possible reason for Walmart to remove this case was to delay the resolution of Plaintiffs’

claims by orchestrating the transfer of the case into the MDL.” Plaintiffs’ Remand Memo, at 4.

The most that Defendants can show is that some courts have elected to defer consideration of the




2
 See Walmart Opposition, at 17-18, citing cases that discussed the application and interpretation
of the Telecommunications Act, the Exchange Act, and the Internal Revenue Code, none of which
are relevant to this action. As stated in the Remand Motion, Plaintiffs’ complaint does not contain
a federal claim. Nor do Plaintiffs here seek relief under any federal law. Unlike the cases cited by
Walmart, Plaintiffs’ Complaint implicates numerous statutory and common law duties arising
under state law. See Plaintiffs’ Remand Memo, at 12-15.


                                                 3
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 5 of 14 - Page ID#: 807




issue. But no court anywhere has bought the Defendants’ argument that there is federal subject

matter jurisdiction over Plaintiffs’ state law claims. Defendants’ citations to a number of cases that

were either transferred by the JPML or have been stayed by district courts pending transfer by the

JPML adds nothing to the argument on federal question jurisdiction. See Walmart Opposition at

4-5. Indeed, these cases were also cited in support of Walmart’s Motion to Stay,3 and are irrelevant

to establishing whether any substantial federal question was raised in this action. 4 It is thus

unnecessary for Plaintiffs to take Defendants’ invitation to further opine on the irrelevant minutiae

of federal law and regulations extensively. See Walmart Opposition 10-12, 16-18. See also

Plaintiffs’ Remand Memo, at 9-18.

       Further, Defendants’ citations to recent decisions of this Court regarding removals, stays,

and transfer to the MDL Court are somewhat misleading. The bases for removal in City of

Henderson v. Purdue Pharma L.P.., No. 3:19-cv-00067, 2020 WL 428112 (E.D. Ky. Jan. 27,

2020) and Hardin Cnty. Fiscal Court v. Purdue Pharma L.P., No. 3:19-cv-00068, Doc. No. 149,

(E.D. Ky. Jan. 27, 2020) were more complex. The analysis there considered not only federal

question jurisdiction under 28 U.S.C. §1331, but also removal pursuant to CAFA, 28 U.S.C.

§ 1332(d), and whether unanimous consent by all defendants to removal was required. See also




3
 See Defendants Walmart Inc. and Wal-mart Stores East, LP’s Motion to Stay Proceedings
Pending Likely Transfer to Multidistrict Litigation, 7:20-cv-00102-GFVT, Dkt. 10 at 2 (E.D. Ky.
Aug. 7, 2020).
4
  For those courts that have deferred to the MDL Court, some expressed an expectation that the
MDL Court would decide the issue. See, e.g., Cty. of San Mateo v. McKesson Corp., 3:18-cv-
04535 (N.D. Cal. Aug. 28, 2018) (“the potential prejudice to Plaintiff is minimal, because the
JPML’s decision is likely to be issued shortly”). Whether those district courts which have deferred
to the MDL Court would have done so had they known that the remand motions would sit in
abeyance indefinitely is undetermined. But consigning a threshold federal jurisdiction question to
an unknown detainment is not a principled outcome for a court or the parties seeking to vindicate
their claims.


                                                  4
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 6 of 14 - Page ID#: 808




County of Jim Hogg v. CVS Health Corp., Case No. 4:19-cv-02816, Order Granting Motion to

Stay and Denying Motion to Remand, Doc. No. 11 (S.D. Texas Sept. 4, 2019) (considering

removal pursuant to CAFA, 28 U.S.C. §§ 1332(d) and 1453(b)). See also County of Jim Hogg v.

CVS Health Corp., Case No. 4:19-cv-02816, Order Granting Motion to Stay and Denying Motion

to Remand, Doc. No. 11 (S.D. Texas Sept. 4, 2019) (considering removal pursuant to CAFA, 28

U.S.C. §§ 1332(d) and 1453(b)). Here, in contrast, it is clearer that the references in Plaintiffs’

complaint to Defendants’ CSA violations do not raise “substantial federal questions” that must be

resolved. See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804, 813-14 (1986) (rejecting the

position that where a state law incorporates federal law as an applicable standard, claims brought

under the state law create federal question jurisdiction). Plaintiffs’ state law claims do not depend

on Defendants’ duties under the CSA, or any other federal laws, and can be determined without

reference to federal laws.

       Whether a duty is explicitly imposed or implied under the relevant Kentucky statutes raises

an issue under Kentucky state law, not federal law. Defendants’ argument about the duties imposed

by Kentucky statutes upon them to “monitor, detect, investigate, and report suspicious orders”

confirms that the Complaint raises solely state law issues. Walmart Opposition, at 11-12, 15.

Regardless, when ambiguities arise in determining whether federal jurisdiction is established, “any

doubt about the propriety of removal must be resolved in favor of remand.” Mays v. City of Flint,

871 F.3d 437, 442 (6th Cir. 2017) (citing Harnden v. Jayco, Inc., 496 F.3d 579, 581 (6th Cir.

2007)). See also Coyne v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999) (“All doubts as to

the propriety of removal are resolved in favor of remand.”).

       In sum, the Complaint asserts solely Kentucky state law claims, and Defendants fail to

show a federal issue was: “(1) necessarily raised, (2) actually disputed, (3) substantial, and




                                                 5
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 7 of 14 - Page ID#: 809




(4) capable of resolution in federal court without disrupting the federal-state balance approved by

Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). See also Grable & Sons Metal Prods., Inc.

v. Darue Eng’g & Mfg., 545 U.S. 308, 315 (2005). There is no federal question jurisdiction here.

       B.      Ruling on Plaintiffs’ Remand Motion Should be Prioritized

       A federal district court has an affirmative obligation to evaluate its jurisdiction. See, e.g.,

Anusbigian v. Trugreen/Chemlawn, Inc., 72 F.3d 1253, 1254 (6th Cir.1996) (“If at any time before

final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.”) (quoting 28 U.S.C. § 1447(c)); Probus v. Charter Comm., LLC, 234 Fed. Appx. 404,

406 (6th Cir. 2007) (finding “[c]ourts must examine subject matter jurisdiction ‘on their own

initiative’” and the district court, even without a motion to remand, “should have” addressed

subject matter jurisdiction sua sponte and remanded case to state court based on the lack of subject

matter jurisdiction); Anderson v. Burgess, Case No. 1:05-cv-290, 2006 WL 335519, at *1 (E.D.

Tenn. Feb. 14, 2006) (“A district court is charged with the duty of continually reexamining its

jurisdiction and must sua sponte remand cases in which subject matter jurisdiction is lacking.”)

(citing Franchise Tax Board v. Construction Laborers Vacation Trust, 463 U.S. 1 (1983)). As

fully explained in Plaintiffs’ Remand Motion, there exists no federal question jurisdiction. Nor is

there diversity jurisdiction or any other plausible basis that would support a finding of federal

jurisdiction. Accordingly, this case does not belong in federal court and the Remand Motion should

be granted expeditiously.

       This Court’s ruling on the Remand Motion is in no way affected by the pendency of a

motion for transfer to the MDL. Rule 2.1(d) of the Rules of the Judicial Panel on Multidistrict

Litigation states: “The pendency of a motion, order to show cause, conditional transfer order or

conditional remand order before the Panel concerning transfer or remand of an action pursuant to

28 U.S.C. § 1407 does not affect or suspend order and pretrial proceedings in the district court in


                                                  6
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 8 of 14 - Page ID#: 810




which the action is pending and does not in any way limit the pretrial jurisdiction of that court. ”

Id. (emphasis added) Accordingly, “[d]uring the pendency of a motion (or show cause order) for

transfer, … the court in which the action was filed retains jurisdiction over the case.” See Manual

for Complex Litigation, 4th ed., § 20.131 at 220 (citing J.P.M.L. R. P. 1.5; In re Four Seasons Sec.

Laws Litig., 362 F. Supp. 574 (J.P.M.L. 1973).

       Here, the Court’s “first step should be to make a preliminary assessment of the

jurisdictional issue,” and, “[i]f this preliminary assessment suggests that removal was improper,

the court should promptly complete its consideration and remand the case to state court.” Meyers

v. Bayer AG, 143 F. Supp. 2d 1044, 1048-49 (E.D. Wis. 2001). This Court’s cases cited by

Defendants agreed with this approach, stating that in Meyers the approach to considering

jurisdiction was persuasive. See Walmart Opposition, at 2 (citing City of Henderson v. Purdue

Pharma L.P., Case No. 3:19-cv-0067-GFVT, 2020 WL 428112 (E.D. Kentucky) (J. Van

Tatenhove); Hardin Cty. Fiscal Court v. Purdue Pharma L.P., No. 3:19-cv-00678-GFVT, 2020

WL 428112 (E.D. Kentucky) (J. Van Tatenhove). See also Beshear v. Volkswagen Group of

America, Inc., Civil No: 16-cv-27, 2016 WL 3040492 (E.D. Ky. May 25, 2016) (J. Van Tatenhove)

(adopting Meyers test, conducting the necessary prompt preliminary assessment of jurisdiction,

and concluding Clean Air Act preempted state common law tort claims).

       Defendants’ contention that litigating in multiple forums will cause hardship is without

merit. These are large companies that do business in various states and are already litigating

opioids cases in state court forums. To the extent possible, state and federal litigation are being

coordinated so that duplicative discovery is avoided. See In Re: Nat’l Prescrip. Opiate Litigation,

Order of Severance and Order of Remand, Case No. 1:17-md-2804, Doc. No. 1987 (N.D. Ohio

July 24, 2019) (“Procedures have been put in place so that lawyers in state and federal cases can




                                                 7
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 9 of 14 - Page ID#: 811




share documents and depositions. The objective is to minimize duplication and to promote

efficiency.”).The Walmart Opposition sends the clear message that they wish not to resolve the

jurisdictional dispute in the removal proceedings, which they initiated, but to delay any movement

in this action. Permitting Plaintiffs’ case to be swept into the Opioids MDL is likely to result in

extensive further delays given that the relevant MDL Court has placed a moratorium on all motions

to remand.5 In fact, while Defendants cite eighteen other cases transferred by the JPML from

Kentucky federal courts to the Opiate MDL6 beginning in December 2017, no mention is made

that the Opiate MDL has given no attention to the substantive issues in those cases since their

transfer, which, in most instances, was nearly three years ago. The same fate is likely for the more

recently transferred City of Orlando v. CVS Health Corp., Case No. 6:20-cv-00736-RBD-EJK

(M.D. Fla. June 15, 2020) (Attach. I to Walmart Opposition) (deferring ruling on motion to

remand); and City of Fairfax v. Mallinckrodt PLC, No. 1:20-cv-00218-LO-JFA (E.D. Va. Apr. 30,

2020) (Attach. J to Walmart Opposition) (deferring judgment on motions to remand). Defendant

Walmart has not removed this action because there is a basis for being in federal court. Defendant

Walmart has done so because they hope to force Plaintiffs’ case to disappear into the Opiate MDL.

          Cases Defendants cite where courts imposed stays, which they offer to support their

contention that judicial economy favors a stay, are likewise unhelpful and do not address the issues

here. Oklahoma ex rel. Pruitt v. U.S. EPA, Case Nos. 15–CV–0381–CVE–FHM, 15–CV–0386–

CVE–PJC, 2015 WL 4607903 (N.D. Okla. July 31, 2015) addressed a proposed stay in a case

about federal regulatory authority, where the case was originally filed in a federal district court.

Utah v. Envtl. Restoration, LLC, 2018 WL 317838 (D. Utah Jan. 5, 2018) considered whether to


5
 See Order Regarding Remands, In re: Nat’l Prescription Opiate Litig., No. 17-md-2804, Doc.
No. 130 (N.D. Ohio Feb. 16, 2018).
6
    See Walmart Opposition, at 4, n. 4.


                                                 8
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 10 of 14 - Page ID#: 812




place a stay or consider the applicability of personal jurisdiction, a substantively different

“jurisdictional issue” from the one under consideration here. Fox v. Depuy Orthopaedics, Inc.,

Case No. 3:11-cv-387-CRS, 2011 WL 6057509 (W.D. Ky. Dec. 6, 2011) considered a stay where

defendant alleged fraudulent joinder to defeat diversity. None of these cases deal with the

fundamental issue here: Plaintiffs’ case deals with wrongs under Kentucky state laws and raises

no substantial federal legal issue, nor do they involve party diversity or fraudulent joinder to defeat

diversity, or any other reason to be in federal court. The judicial economy of the federal court

therefore is best served by a determination that Plaintiffs’ case belongs in state court.

        With that in mind, Plaintiffs request that the Court expeditiously join other district courts

nationwide that denounce delay:

        The Court is reticent to reward what may be a deliberate strategy of filing
        unmeritorious notices of removal in order to delay—or altogether avoid—litigating
        these cases. The Court will therefore decide the motion to remand.

Illinois Public Risk Fund v. Purdue Pharma L.P., 2019 WL 3080929, at *1 (N.D. Ill. July 15,

2019) (granting plaintiff’s motion to remand). See also Lester E. Cox Medical Centers v. Amneal

Pharmaceuticals, LLC, No. 6:20-cv-03152, 2020 WL 3171452 (W.D. Mo. June 15, 2020)

(granting plaintiffs’ motion to remand, finding no federal jurisdiction); Fayetteville Ark. Hosp.

Co., LLC v. Amneal Pharm., LLC, No. 5:20-cv-5036, 2020 WL 2521515, at *3 (W.D. Ark. May

18, 2020) (finding that “the harm to Plaintiffs of a stay . . . is significant”); Fla. Health Scis. Ctr.,

Inc. v. Sackler, No. 19-62992-CIV-MARTINEZ, Doc. No. 64, at *7 (S.D. Fla. Jan. 24, 2020)

(denying a motion to stay, granting the hospital plaintiffs’ motion to remand, and finding “[m]any

district courts have held that the interests of judicial economy are best served by giving at least

preliminary scrutiny to the merits of a motion to remand, even where a motion to transfer is

pending before the JPML. And in the context of the recent boom of opioid litigation, many district




                                                   9
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 11 of 14 - Page ID#: 813




courts have in fact done so.”) (internal citation omitted); DCH Health Care Authority v. Purdue

Pharma L.P., No. 9-0756-WS-C, 2019 WL 6493932, at *1 (S.D. Ala. Dec. 13, 2019) (denying a

motion to stay and granting the hospital plaintiffs’ motion to remand); Tucson Medical Center v.

Purdue Pharma LP, 2018 WL 6629659 (D. Ariz. Dec. 19, 2018) (granting motion to remand and

denying motion to stay); County of Kern v. Purdue Pharma L.P., 2019 WL 3310668 (E.D. Cal.

July 23, 2019) (granting motion to remand and denying motion to stay, finding no federal question

jurisdiction existed); Mecklenburg Cnty. v. Purdue Pharma, L.P., Case No. 3:19-cv-463, 2019 WL

3207795 (E.D. Va. July 16, 2019) (same); Illinois Public Risk Fund, Case No. 19 C 3210, 2019

WL 3080929 (N.D. Ill. July 15, 2019) (granting motion to remand, finding no federal question

jurisdiction existed).

        Plaintiffs have a right to proceed in a timely manner on their claims and, equally important,

to do so in a court which has subject matter jurisdiction. Plaintiffs respectfully submit that the

Court should prioritize its consideration of the Remand Motion rather than the Motion to Stay in

order to avoid prejudicing Plaintiffs by an extensive delay and hindering judicial efficiency. See

Dinwiddie County, Va. v. Purdue Pharma, L.P., Case No. 3:19-cv-00242, 2019 WL 2518130, at

*7 (E.D. Va. June 18, 2019) (denying motion to stay as unwarranted and granting remand because

“any decision on the motion to remand could take a significant amount of time, maybe even over

a year. This extensive delay is a significant prejudice to [Plaintiff] as it will not be able to

effectively prosecute its case even though there is no federal jurisdiction. Further, judicial

efficiency will not be promoted because the case should proceed in state court as soon as possible

since there is no federal jurisdiction in this case.”). See also City of Worcester v. Purdue Pharma

L.P., No. 18-11958-TSH, Doc. No. 36, at 4 (D. Mass. Nov. 21, 2018) (denying motion to stay,

considering motion to remand and noting, “[n]eedlessly causing delays when there is clearly no




                                                 10
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 12 of 14 - Page ID#: 814




jurisdiction would . . . constitute a travesty of justice.”). Walmart Defendants, in contrast, have not

demonstrated how they will be prejudiced by a prompt decision about jurisdiction in this matter.

II.    CONCLUSION

       For the foregoing reasons, and for the additional reasons stated in their previously filed

Remand Motion, Plaintiffs respectfully request that the Court remand Hospital Plaintiffs’ action

to the Circuit Court of Johnson County, Kentucky.

Dated: August 27, 2020.                        Respectfully submitted,

                                               /s/ Joseph M. Kramer
                                               Richard G. Meyer (#47554)
                                               Mathew R. Klein (#84695)
                                               Mark D. Guilfoyle (#27625)
                                               Joseph M. Kramer (#97505)
                                               DRESSMAN BENZINGER LAVELLE PSC
                                               207 Thomas More Parkway
                                               Crestview Hills, KY 41017
                                               Telephone: (859) 341-1881
                                               rmeyer@dbllaw.com
                                               mklein@dbllaw.com
                                               mguilfoyle@dbllaw.com
                                               jkramer@dbllaw.com

                                               Kent Wicker (#82926)
                                               Mitchel. T. Denham (#89815)
                                               DRESSMAN BENZINGER LAVELLE PSC
                                               321 W. Main Street, #2100
                                               Louisville, KY 40202
                                               Telephone: (502) 572-2500
                                               kwicker@dbllaw.com
                                               mdenham@dbllaw.com

                                               John W. (“Don”) Barrett
                                               Sterling Starns
                                               David McMullan, Jr.
                                               Richard Barrett
                                               BARRETT LAW GROUP, P.A.
                                               P.O. Box 927
                                               404 Court Square North
                                               Lexington, MS 39095
                                               Telephone: (662) 834-2488



                                                  11
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 13 of 14 - Page ID#: 815




                                     Warren Burns
                                     BURNS CHAREST, LLP
                                     900 Jackson St., Suite 500
                                     Dallas, Texas 75202
                                     Telephone: (469) 904-4550

                                     Korey A. Nelson
                                     Lydia A. Wright
                                     Rick Yelton
                                     BURNS CHAREST, LLP
                                     365 Canal Street, Suite 1170
                                     New Orleans, LA 70130
                                     Telephone: (504) 799-2845

                                     Jonathan W. Cuneo
                                     David L. Black
                                     Mark H. Dubester
                                     Monica Miller
                                     Jennifer E. Kelly
                                     Yifei (“Evelyn”) Li
                                     CUNEO GILBERT & LADUCA, LLP
                                     Suite 200
                                     4725 Wisconsin Avenue, NW
                                     Washington, DC 20016
                                     Telephone: (202)789-3960

                                     Steve Martino
                                     TAYLOR MARTINO, P.C.
                                     51 St. Joseph St.
                                     Mobile, AL 36602
                                     Telephone: (251) 433-3131

                                     Gerald M. Abdalla, Jr.
                                     ABDALLA LAW, PLLC
                                     602 Steed Road, Suite 200
                                     Ridgeland, Mississippi 39157
                                     Telephone: (601) 487-4590

                                     Attorneys for All Plaintiffs




                                       12
Case: 7:20-cv-00102-GFVT Doc #: 18 Filed: 08/27/20 Page: 14 of 14 - Page ID#: 816




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of August, 2020 I caused the foregoing document to

be filed with the Clerk of this Court via the CM/ECF system, which will send a Notice of Electronic

Filing to all counsel of record.

                                             Respectfully submitted,

                                             /s/ Joseph M. Kramer
                                             Joseph M. Kramer (#97505)
                                             DRESSMAN BENZINGER LAVELLE PSC
                                             207 Thomas More Parkway
                                             Crestview Hills, KY 41017
                                             Telephone: (859) 341-1881
                                             jkramer@dbllaw.com




                                                13
